       Case 1:18-cv-00033-JPO-OTW Document 132 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GABRIEL MASSEY-SMITH,
                                                                 :
                                      Plaintiff,                 :   18-CV-00033 (JPO) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
CAPTAIN O'HARA, et al.,                                          :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         Following reviewing of ECF 130, the Court sets the following deadlines:


              •    The New York City Law Department shall update the Court on the representation

                   of defendant Blades by August 25, 2021.


              •    Defendants’ motion to dismiss is due September 17, 2021.


              •    Plaintiff’s opposition, if any, is due October 15, 2021.


              •    Defendants’ reply, if any, is due October 29, 2021.


         The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.


         SO ORDERED.



                                                                          s/ Ona T. Wang
Dated: August 10, 2021                                                  Ona T. Wang
       New York, New York                                               United States Magistrate Judge
